Cite as 2015 Ark. App. 372

                ARKANSAS COURT OF APPEALS
                                      DIVISION IV
                                        CR-14-771
                                      No.


                                                 OPINION DELIVERED JUNE 17, 2015

JEFFERY DALE HARDY                               APPEAL FROM THE CRITTENDEN
                              APPELLANT          COUNTY CIRCUIT COURT
                                                 [NO. CR-2009-1000]

V.                                               HONORABLE RANDY F.
                                                 PHILHOURS, JUDGE

STATE OF ARKANSAS                                AFFIRMED; MOTION TO
                                 APPELLEE        WITHDRAW GRANTED



                        ROBERT J. GLADWIN, Chief Judge

       Jeffery Hardy pleaded guilty to a charge of possession of a controlled substance,

marijuana, a Class C felony, and was sentenced to two years of probation on March 22, 2010.

The State filed a petition to revoke appellant’s probation on March 9, 2012, and his

probation was subsequently revoked after the circuit court found that he had violated the

conditions of his probation by failing to pay fines, costs, and fees as directed.1 On appeal,

Hardy’s counsel argues that there are no meritorious grounds for appeal and asks to withdraw

as counsel. The clerk of this court mailed a certified copy of counsel’s motion and brief to

Hardy in accordance with Rule 4-3(k)(2) (2014) of the Arkansas Rules of the Supreme

Court, informing him of his right to file pro se points for reversal. Hardy has not filed any



       1
        The sentencing order was filed on May 28, 2014, after the hearing on the State’s
petition was rescheduled multiple times for reasons unexplained in the record.
                                 Cite as 2015 Ark. App. 372

pro se points. Because counsel has complied with the requirements of Rule 4-3(k), we grant

the motion to withdraw and affirm.

       The test for filing a no-merit brief is not whether there is any reversible error, but

whether an appeal would be wholly frivolous. Gaines v. State, 2014 Ark. App. 651. Based on

our review of the record for potential error pursuant to Anders v. California, 386 U.S. 738

(1967), and the requirements of Rule 4-3(k), we hold that Hardy’s appeal is wholly without

merit. Therefore, pursuant to sections (a) and (b) of In re Memorandum Opinions, 16 Ark. App.
301, 700 S.W.2d 63 (1985), we issue this memorandum opinion granting counsel’s motion

to withdraw and affirming the circuit court’s revocation.

       Affirmed; motion to withdraw granted.

       VIRDEN and BROWN , JJ., agree.

       Shaun Hair, Deputy Public Defender, for appellant.

       No response.




                                             2